UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6196


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JEROME THOMAS,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:04-cr-00095-FL-1; 7:12-cv-00162-FL)


Submitted:   May 21, 2015                   Decided:   May 26, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Thomas, Appellant Pro Se.    Thomas B. Murphy, Assistant
United States Attorney, James Bradsher, Seth Morgan Wood, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jerome Thomas seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2255 (2012) motion.                            The order is not

appealable      unless        a    circuit         justice        or     judge       issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability          will        not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies       this    standard      by

demonstrating        that     reasonable           jurists       would       find     that    the

district      court’s      assessment      of       the    constitutional            claims    is

debatable     or     wrong.        Slack   v.       McDaniel,          529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion       states    a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Thomas has not made the requisite showing.                         Accordingly, we deny

a   certificate        of     appealability,              deny     Thomas’       motion       for

appointment of counsel, and dismiss the appeal.                                  We dispense

with oral argument because the facts and legal contentions are

                                               2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                DISMISSED




                                     3